COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-09-348-CV
 
IN RE DAVID MICHAEL
SPENCER                                              RELATOR
 
                                              ------------
 
                                    ORIGINAL PROCEEDING
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------
 
The
court has considered relator=s
petition for writ of habeas corpus and the real party in interest's response
and is of the opinion that relief should be denied.  Accordingly, relator=s
petition for writ of habeas corpus is denied.
Relator
shall pay all costs incurred in this proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL: 
MEIER, LIVINGSTON, and MCCOY, JJ.
 
DELIVERED: 
October 8, 2009




     [1]See
Tex. R. App. P. 47.4.